By the Court

— Emmett, C. J.
The case of Cere vs. Weed <& Co., decided at this term, substantially disposes of the present case. We there held that the powers of a Court Commissioner were confined to those acts which may be performed by a Judge of the District Court at Chambers, while acting as Judge merely, and not as a Court / such as granting orders to show cause, extending time to plead, Jetting to bail, granting injunctions, and otherwise putting the process of the Court in motion, and generally such preliminary or intermediate matters as are allowed of course by a Judge on a prima facie showing, and which might be allowed by a single Judge, even where the Court was composed of several judges. The order here appealed from was not such an one as a Judge could make, except when acting as the Court. The Court Commissioner could not make such an order, and his act therefore is a nullity-*360This being the case, there was nothing to appeal from, and the canse still remains in the Court below in the same condition as before the pretended order was made. If the Defendant wishes to purge the record of the order of the Court Commissioner, his remedy is by application to the District Court. The appeal is dismissed without costs to either party.